Appeal from a decree of the Surrogate’s Court of the County of Queens insofar as it rejects the claim of the appellant against the estate of the deceased and disallows his objections to the account of the executors. The appellant claimed that he had rendered certain services to the decedent during his lifetime and that the decedent had agreed to pay him therefor; and he asked to be paid the reasonable value of the services rendered. The preponderance of. the- evi denee indicates that the decedent merely expressed an intention to make a gift. The claimant may have been disappointed in his expectations but he has failed to prove any binding obligation against the estate. (Frankenberger v. Sehneller, 258 N. Y. 270.) The decree, insofar as appealed from, is unanimously affirmed, with costs. Present1 — Close, P. J., Hagarty, Carswell, Adel and Lewis, JJ.